
	
		II
		112th CONGRESS
		2d Session
		S. 2877
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on diapers with an outer
		  layer of water-resistant laminated knitted fabric of polyester and with an
		  inner layer or layers of certified organic cotton.
	
	
		1.Diapers with an outer layer
			 of water-resistant laminated knitted fabric of polyester and with an inner
			 layer or layers of certified organic cotton
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Diapers with an outer layer of water-resistant laminated
						knitted fabric of polyester and with an inner layer or layers of certified
						organic cotton, with elastic at the back and around the leg openings, and with
						snaps to adjust the diaper's fit and/or to secure the diaper onto the wearer
						(provided for in subheading 9619.00.31)FreeNo
						changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
